Citation Nr: 1540582	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-29 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right knee disability.
 
2.  Entitlement to service connection for psoriasis, to include as secondary to service-connected posttraumatic stress disorder (PTSD).
 
3.  Entitlement to service connection for loss of sense of taste, to include as secondary to service-connected PTSD.
 
4.  Entitlement to service connection for substance abuse, claimed as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from August 1988 to July 1992.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2010 decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran testified before a Veterans Law Judge in July 2014.  A transcript of this hearing is of record.  However, during the pendency of the appeal, the Veterans Law Judge retired.  As such, the Veteran was notified in an August 2015 letter that he was entitled to another hearing before the Board.  See 38 C.F.R. § 20.707 (2015).  The Veteran has not indicated that he wishes to have an additional hearing.  As such, the Board may proceed on the appeal.

In December 2014, the Board remanded this case for further development.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In July 2014, the Board remanded the claims for service connection for psoriasis, loss of sense of taste, a right knee disability, and substance abuse for addendums to the VA examinations and opinions obtained in August 2012.

Specifically, the Board noted that the August 2012 VA examinations were inadequate for the following reasons: First, the examiner did not provide an etiology opinion with respect to the Veteran's loss of sense of taste despite finding it to be a "diagnosable partially explained condition."  Second, the examiner did not address direct service connection or the theory of aggravation with respect to the Veteran's currently diagnosed psoriasis.  Finally, the examiner did not address the question of whether the Veteran's substance abuse may have been aggravated by his service-connected PTSD.  Thus, an addendum to the opinion was requested on remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

However, instead of obtaining the requested addendum, the RO scheduled VA examinations in April 2015 which the Veteran failed to attend.  The Board is obligated by law to ensure that the AMC/RO complies with its directives on remand; where the remand is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998). 

It is apparent that the necessary development was not completed on remand.  As the requested addendum has not yet been obtained, this case must once again by remanded for the RO to comply with the December 2014 remand directives.
	
Also, there are outstanding treatment records that need to be obtained.  During the July 2014 hearing, the Veteran indicated that he had received treatment for his right knee that included X-rays and an MRI.  Pursuant to the December 2014, in a January 2015 letter, the RO provided the Veteran with authorizations to complete in order that additional post-service treatment records could be obtained, but he failed to complete the authorizations.  In addition, the July 2015 Supplemental Statement of the Case shows that the RO considered VA treatment records from the Columbia VAMC dated from December 2000 to December 2014 in the adjudication of the Veteran's claims.  However, the most recent VA treatment records in the electronic file are dated through November 2011.  Accordingly, the Veteran will be given another opportunity to submit authorizations to obtain any outstanding private treatment records.  All outstanding relevant VA treatment records should also be obtained and associated with the electronic claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records related to the Veteran's right knee disability, psoriasis, loss of sense of taste, and substance abuse, including those from the Columbia VAMC, dated from December 2000 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent).

2.  Contact the Veteran and request that he either submit, or provide VA sufficient information and authorization to obtain, any records of recent private treatment records pertinent to his right knee disability.

In order to expedite this case, the Veteran's representative (and/or the Veteran), is asked to obtain these records herself/himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case quickly.

3. After the foregoing has been completed, forward the Veteran's case to an examiner for an addendum opinion.  The examiner is requested to review the electronic claims file, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

The examiner should be requested to review all pertinent records associated with the claims file and to provide the following opinions:

The examiner should provide the following opinions:

a)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the claimed psoriasis is related to the Veteran's service.

If not, is it is at least as likely as not (50 percent probability or more) that any currently-diagnosed psoriasis is (a) proximately due to or the result of the Veteran's service-connected PTSD disability, or (b) aggravated or permanently worsened by the service-connected PTSD, to include medications taken to treat PTSD.  If it is determined that the psoriasis is related to service-connected PTSD, to include medications taken to treat PTSD, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

b)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the claimed loss of sense of taste is related to the Veteran's service.

If not, is it is at least as likely as not (50 percent probability or more) that any currently-diagnosed loss of sense of taste is (a) proximately due to or the result of the Veteran's service-connected PTSD disability, or (b) aggravated or permanently worsened by the service-connected PTSD, to include medications taken to treat PTSD.  If it is determined that the loss of sense of taste is related to service-connected PTSD, to include medications taken to treat PTSD, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

c)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the claimed substance abuse is related to the Veteran's service.

If not, is it is at least as likely as not (50 percent probability or more) that any currently-diagnosed substance abuse is (a) proximately due to or the result of the Veteran's service-connected PTSD disability, or (b) aggravated or permanently worsened by the service-connected PTSD, to include medications taken to treat PTSD.  If it is determined that the substance abuse is related to service-connected PTSD, to include medications taken to treat PTSD, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.
If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




